DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant's arguments and amendments filed 1/11/2021 have been fully considered but they are not wholly persuasive.
The examiner agrees the applicant’s amendments have overcome previous 112 2nd paragraph rejections.  As such, these rejections are hereby withdrawn.
The applicant’s amendments now require the limitation that the gel phase is dimensional stable such that the gel phase remains in a predetermined shaped body.
Concerning the Schmiedel; Peter et al. reference, the examiner agrees Schmiedel; Peter et al. do not teach gel type compositions but instead teach solids.  As such this rejection is withdrawn.
Concerning the Pegelow and Song reference, these references do teach gel compositions.  The applicant argues that Pegelow and Song fail to teach the dimensionally stable form, and the ability to deform and return to the original shape.
It should at first be noted that claim 1 does not recite the conditions of this type of stability.  It is well known that something in a gel state at one temperature could be a liquid at another.  For example the food-stuff gelatin is a liquid at high temperature, a gel at lower temperatures, and can be frozen to a solid.  All depending on the temperature of the composition.  Furthermore, the applicant states in their own specification that stability at high temperatures is part of the invention.  Thus by simply varying the temperature of the gel, the gel will have changing properties ranging from almost liquid to almost solid.  
IUPAC (International Union of Pure and Applied Chemistry 2007; IUPAC. Compendium of Chemical Terminology, 2nd ed. (the "Gold Book"). Compiled by A. D. McNaught and A. Wilkinson. Blackwell Scientific Publications, Oxford (1997). Online version (2019-) created by S. J. Chalk. ISBN 0-9678550-9-8. https://doi.org/10.1351/goldbook; see https://goldbook.iupac.org/terms/view/G02600) provides a definition of gel as follows:

“Non-fluid colloidal network or polymer network that is expanded throughout its whole volume by a fluid.  A gel has a finite, usually rather small, yield stress.”

Thus by definition a gel is deformable based on its yield stress.  This too would also vary with temperature.  Materials having a yield stress will also possess yield points.  Above a certain pressure (yield point) the material will not return to its original shape.  Below the yield point, the material will behave elastically and return to its original shape.  Again these yield points will vary with temperature.

The MPEP instructs that “inherent features need not be recognized at the time of the invention (see MPEP 2112 section II).  Pegelow and Song are not required to teach each and every inherent feature of a gel to anticipate the instant claims.

The MPEP supports this argument through the following case law:

“There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the 

Based on the lack of temperature conditions in claim 1, the definition of gel, the definition of yield stress and yield points, the prior art would inherently meet the limitations of instant claim 1 at least at some temperature between the melt point and the solidification point and at pressures below the yield point as these properties are inherent to all gels.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song; Brian Xiaoqing et al. US 20060030506 A1.
Song teaches complete-cycle methods for protecting glass ware from corrosion in automatic dishwashing appliances.  The compositions contain a zinc compound in combination with rinse aids (see abstract).
In paragraph 4, Song describes the benefits of zinc salts.  Song teaches various water soluble metal salts in the composition in amounts various ranges including values falling within the applicant’s claimed range.  In paragraph 49, Song teaches various suitable zinc salts including zinc acetate and zinc sulfate.
Song teaches the use of dispersants in paragraphs 77-79 including the use of polyethylene glycols and acrylic based polymers.
Concerning the solvent, Song teaches various carrier mediums in paragraphs 82-84 including the use of solvents such as polyethylene glycol and mixtures of solvents and water.
In paragraph 94, Song teaches the composition can be in various forms including a gel and solids or combinations thereof and that multi-compartments can be used as well as having water-soluble containers.
In paragraph 99, Song provides examples gel-like rinse aid compositions containing surfactants, zinc salts, and polymer dispersants.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pegelow, Ulrich et al. US 20050113271 A1.

In paragraph 30, Pegelow describes suitable zinc salts including zinc acetate and zinc sulfate (see paragraphs 28-30).
In paragraph 182 Pegelow describes solvent carriers for the composition including the use of diols and polyethylene glycol.
Starting in paragraph 234, Pegelow teaches various ways the product can be sold including the use of water-insoluble containers and water soluble containers which disintegrate (par 235) and teaches water soluble films such as polyvinyl alcohol (par 243).
Pegelow teaches copolymers which can significantly improve the cleanliness or dishes (par 342) and in paragraph 351 teaches the use of polymers having propanesulfonic acid monomers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761